                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Terry D. Sexton,                        )
                                        )            Civil Action No.: 3:18-cv-00909-JMC
                     Plaintiff,         )
                                        )
       v.                               )                           ORDER
                                        )
                                        )
South Carolina Farm Bureau Mutual       )
Insurance Company, Southern Farm Bureau )
Casualty Insurance Company, Southern    )
Farm Bureau Life Insurance Company,     )
                                        )
                     Defendants.        )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation filed on November 9, 2018. (ECF No. 18.) Within the Report, the Magistrate

Judge recommends that the court grant Defendants South Carolina Farm Bureau Mutual Insurance

Company, Southern Farm Bureau Casualty Insurance Company, and Southern Farm Bureau Life

Insurance Company’s (collectively, “Defendants”) Motion for Partial Dismissal on the Pleadings

(ECF No. 14), which specifically concerns Plaintiff Terry D. Sexton’s (“Plaintiff”) first cause of

action under Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621–634,

and second cause of action for breach of contract arising under the laws of South Carolina. (Id. at

3.) For the reasons set forth below, the court ACCEPTS the Magistrate Judge’s Report (ECF No.

18) and GRANTS Defendants’ Motion for Partial Dismissal on the Pleadings (ECF No. 14) as to

Plaintiff’s first and second causes of action.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which the court adopts herein

without a full recitation. (ECF No. 18 at 1–3.) As background, Plaintiff was first employed by

                                                 1
Defendants in 1985 as an agent and eventually became an Agency Manager in 2002. (ECF No. 1-

1 at 6 ¶ 5.) Purportedly, Plaintiff “was never reprimanded or written up and consistently met or

exceeded his expectations not only in sales, but also as a manager . . . .” (Id. at 6 ¶ 6.) In March

2014, Plaintiff attended a meeting with representatives of Defendants and was “told that he had a

‘bad attitude,’ that his County Board ‘did not trust him’ and that Defendants took issue to the fact

that he did not live in Pickens County . . . .”(Id. at 6 ¶ 7.) After the meeting, Plaintiff agreed to

move to Pickens County “to appease Defendants.” (Id.) On January 8, 2016, Plaintiff’s

employment was terminated, and Plaintiff contends that Defendants only stated, regarding his

termination, that “we are going in a different direction.” (Id. at 7 ¶ 9.) In addition to the termination,

Plaintiff claims that Defendants “promised” that its employees would be treated as “independent

contractors” and retain “the rewards that come with business ownership.” (Id. at 7 ¶ 10.) Plaintiff

submits that Defendant “as a result of misclassification and improper characterization of its

[a]gent-employees as ‘independent contractors,’ [Defendants] fail[ed] to provide its [employees]

the same retirement, health, and other benefits it provides to all its other regular employees

pursuant to several employee benefit pension and welfare plains and [they] unjustly enrich[]

[themselves] by avoiding the business costs of extending said benefits to its [a]gent-employees.”

(Id. at 8 ¶ 15.)

        On February 12, 2018, Plaintiff filed his Complaint in the Richland County Court of

Common Pleas. (ECF No. 1-1 at 5–11.) Within his Complaint, Plaintiff brings claims for violations

of the ADEA, Family Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601–2654, and breach

of contract under the common law of South Carolina. (Id. at 8–11.) Plaintiff seeks compensatory

damages, reasonable attorney’s fees and costs, lost wages, liquidated damages, and other lost

benefits. (Id.) On April 4, 2018, Defendants removed Plaintiff’s action to the United States District



                                                    2
Court for the District of South Carolina, invoking the court’s jurisdiction under 28 U.S.C. §§ 1331,

1343, and 1441. (ECF No. 1.)

        Defendants filed their Motion for Partial Dismissal on the Pleadings on September 18,

2018. (ECF No. 14.) Within their Motion, Defendants first assert that Plaintiff’s ADEA claim is

untimely. (ECF No. 14-1 at 4–5.) Second, Defendants argue that Plaintiff’s contract claim fails

because “an employment contract cannot be founded upon a contract for at-will employment.” (Id.

at 5–6.) For those reasons, Defendants request the court to dismiss Plaintiff’s first and second

causes of action. (Id. at 6.) Plaintiff did not respond to Defendants’ Motion, and nor did Plaintiff

respond to an order from the Magistrate Judge specifically ordering him to advise the court as to

whether he wishes to retain his first and second causes of action against Defendants. (ECF Nos.

16, 18.)

        The Magistrate Judge filed her Report on November 9, 2018. (ECF No. 18.) Within the

Report, the Magistrate Judge recommends that the court grant Defendants’ Motion for Partial

Dismissal on the Pleadings (ECF No. 14) as it relates to Plaintiff’s first and second causes of action.

(Id. at 3.) Specifically, the Magistrate Judge reasons that Plaintiff “has filed no opposition to

[D]efendants’ [M]otion for [Partial Dismissal] on the [P]leadings, despite a warning from the court

that failure to do so may result in these claims being decided on the record . . . or dismissed with

prejudice for failure to prosecute.” (Id. at 2–3.) In addition, the Magistrate Judge informed the

parties of their right to file specific, written objections to the Report and the consequences of failing

to file specific objections. (Id. at 4.) To date, neither party has filed any objection to the Magistrate

Judge’s Report.

                                      II. LEGAL STANDARD

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local



                                                   3
Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1). See also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1).

                                         III. DISCUSSION

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby, 718 F.2d at 199.

Furthermore, a failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the court based upon such recommendation. 28 U.S.C. §

636(b)(1). The court concludes that the Magistrate Judge’s Report accurately summarizes the law

and correctly applies it to the instant case. (ECF No. 18.) Because no specific objections were filed

by either party and the court discerns no clear error within the Report, the court adopts the Report

herein. Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.



                                                  4
                                      IV. CONCLUSION

       After careful consideration of the Magistrate Judge’s Report and the record, the court

ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 18) and GRANTS

Defendants’ Motion for Partial Dismissal on the Pleadings (ECF No. 14) as to Plaintiff’s first and

second causes of action.

       IT IS SO ORDERED.




                                                    United States District Judge
April 16, 2019
Columbia, South Carolina




                                                5
